Citation Nr: 1805253	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD) with bipolar disorder, currently rated at 70 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1988 to December 1992.  Subsequently, the Veteran served on active duty in the United States Army from October 1998 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA PTSD examination in November 2015, at which time the Veteran reported that he had been obtaining private mental health treatment from Dr. Sydney Kroll.  The examiner referenced a November 2015 letter from Dr. Kroll which "outlined numerous symptoms and impacts including daily anxiety; impairment in such as few recreational interests or social relationships, and an opinion that he has likely reached maximum medical improvement."

A review of the claims file reveals that no treatment records from Dr. Sydney Kroll, to include the November 2015 letter referenced by the November 2015 VA examiner, have been associated with the claims file.  As such, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased disability rating for service-connected PTSD with bipolar disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

Furthermore, as the last VA examination for PTSD is now over two years old, the Board finds that remand for a new examination to determine the current manifestations and severity of the Veteran's PTSD is necessary.  See, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also, VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain treatment records, to include the November 2015 letter referenced in the November 2015 VA examination, from Dr. Sydney Kroll that are related to the Veteran's PTSD with bipolar disorder.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA PTSD examination with an appropriate healthcare provider to assess the current manifestations and severity of his PTSD with bipolar disorder.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of PTSD with bipolar disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




